Citation Nr: 1532182	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  08-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1974 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This RO declined to reopen the Veteran's previously denied claim of service connection for a left shoulder disability in the February 2008 rating decision.  In November 2011, the Board reopened the claim and remanded the matter for additional development.  In July 2014, the Board again remanded for additional development, to include the procurement of updated VA treatment records and an updated VA examination.  The case has been properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran did not have a manifestation of a disease, injury, or residuals of an injury of his left shoulder during his active service, and arthritis of the left shoulder did not manifest to a compensable degree within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a letter sent to the Veteran in November 2007.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in December 2011 and August 2014.  The resulting reports describe the Veteran's left shoulder disability, take into consideration the relevant history, and provide adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds that there has been substantial compliance with the directives of the Board's July 2014 remand. See Stegall, supra.  As instructed by that remand, the RO arranged for a new VA examination and opinion in August 2014 that addressed his claim for service connection.  

Finally, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of the Board's adjudication of his appeal in the instant document.  Hence, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption of service connection for certain chronic diseases, including arthritis, if the disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

The Veteran contends that he injured his left shoulder during service.  After reviewing the Veteran's statements and the relevant documents of record, the Board concludes that service connection for a left shoulder disability is not warranted, and the appeal as to this issue must be denied.  

Post-service VA treatment records document left shoulder complaints as early as February 2002.  Specifically, at this time, the Veteran initially presented at the VA medical center complaining of left shoulder pain for the previous two weeks.  He reported left shoulder problems in the "remote past."  X-ray images from this visit were normal.  The Veteran subsequently received a diagnosis of left shoulder impingement syndrome in April 2002.  This diagnosis was amended to left shoulder capsulitis with secondary impingement syndrome in July 2002.  

VA treatment records from February 2007 document the Veteran again receiving treatment for left shoulder pain.  At that time, the Veteran reported an in-service injury to his left shoulder and indicated that he had experienced on and off left shoulder pain since service.  X-ray images showed mild arthritis.  Subsequent medical records dated through April 2008 reflect the Veteran's continued treatment for left shoulder pain.

VA afforded the Veteran an examination and opinion in December 2011, and another medical opinion in August 2014 for his claim of service connection for his left shoulder disability.  In both reports, the examiners confirmed a present diagnosis of a left shoulder disability, specifically, arthritis. 

Hence, at the outset, the Board acknowledges that the Veteran has a current left shoulder disability and that the first element of service connection, a present disability, has been met.  However, the Board notes that there is no evidence of a left shoulder injury or disease in service or within one year of separation from service.  

In a November 2011 statement the Veteran indicated that he had trouble with his left shoulder while on active duty and often since his separation from service.  Again, in July 2012, the Veteran alleged that his left shoulder symptoms had persisted since he left the service in 1988.  In another August 2012 statement, the Veteran explained that he received treatment for injuries to his back and shoulders in 1979 during service.  He discussed a history of treatment during service for shoulder issues after his initial injury to his shoulders, to include injections and extensive physical therapy.  An extensive review of the Veteran's service treatment records does not corroborate these statements.  

The Veteran underwent multiple medical examinations while on active duty.  Reports of Medical Examinations from July 1974, July 1979, December 1982, September 1986, and July 1987, all document normal orthopedic symptoms in the Veteran's upper extremities.  In the corresponding Reports of Medical History forms, the Veteran, acknowledging the truth of the statements he was making, denied a history of a "painful or 'trick' shoulder."  Next, as a result of January 1988 Physical Evaluation Board Proceedings, the Veteran was found unfit for active duty as a result of foot conditions.  No mention was made during these proceedings of any left shoulder condition.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an in-service disease or injury of the left shoulder.  Accordingly, the Board finds that the in-service element for service connection has not been met.  

Next, there is no evidence of record that indicates the Veteran had a left shoulder disability, to include arthritis, that manifested within one year of separation from active service.  The Board notes that the Veteran filed a claim for service connection for a left shoulder disability shortly after his separation from active service in 1988.  As referenced earlier, the Veteran underwent a VA examination, to include x-ray imaging, in April 1988.  A physical examination revealed no pain on palpation and full range of motion for the left shoulder.  The examiner found no shoulder disorder at the examination.  The corresponding radiologic report for this examination showed no bone, joint, or soft tissue abnormalities in the left shoulder.  There is no other medical evidence of record regarding the Veteran's left shoulder in the year immediately following his separation from service.  Therefore, the evidence reflects that the Veteran did not have a left shoulder disability, to include arthritis, that manifested within one year of separation from active service.  Accordingly, the Veteran's claims must be denied on a presumed theory of entitlement to service connection. 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board is aware that the Veteran has claimed left shoulder pain since service.  In this regard, the Board acknowledges that the Veteran is competent, as a lay person, to report identifiable symptoms such as left shoulder pain.   However, whether such complaints are indicative of an acute or chronic disability is the type of issue that requires competent medical evidence.  This is consistent with the fact the Court of Appeals for Veterans Claims has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  The Board is cognizant of the recent holding in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), where the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provisions, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain. The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.

Additionally, other than the Veteran's statements, there is no evidence of record that suggests there is a nexus between any current left shoulder disability and service.  As noted earlier, VA afforded the Veteran an examination and opinion in December 2011 and a subsequent medical opinion in August 2014 to address his claim.  In the December 2011 examination, the examiner reported a review of the Veteran's claims file before opining that the left shoulder disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  As rationale, the examiner explained that no left shoulder symptoms were documented in the service treatment records and that x-ray images from 1988 and 2002 were normal.  Noting the Veteran's initial diagnosis of left shoulder arthritis in 2007, the examiner explained that arthritis is a common finding related to wear and tear and that this condition developed many years after service.  

In the subsequent opinion in August 2014, the examiner, reporting a review of the Veteran's claims file and service treatment records, also provided an unfavorable nexus opinion.  As rationale, the examiner echoed the same arguments as the December 2011 examiner.  Additionally, however, the August 2014 examiner explained that three critical "causation factors" were absent.  First, there was no evidence of an injury, event, or circumstances of a left shoulder condition in service.  Second, he noted that there was a lack of "biologic plausibility" between service and the Veteran's diagnosis of left shoulder arthritis.  Last, the examiner noted the lack of a temporal relationship between any left shoulder symptom onset and the claimed in-service event or injury.  

The Board finds that the December 2011 examination and opinion and the subsequent August 2014 opinion to be the most probative evidence as to whether the Veteran's left shoulder disability is related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Regarding the VA examinations, the examiners reviewed the claims file, to include the Veteran's statements and the service treatment records, and based their findings on the results of this review, which included radiographic tests conducted over the course of the Veteran's service, the interm period between service and the appeal period, and the appeal period.  The examiners also provided a detailed rationale for each opinion rendered. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

Therefore, in light of the absence of any competent evidence of an in-service injury or disease of the left shoulder and a nexus between a current left shoulder disability and service, this claim must be denied on a direct theory of entitlement.  Additionally, the evidence reflects that the Veteran did not have a left shoulder disability, to include arthritis, that manifested within one year of separation from active service.  Thus, the Veteran's claim must be denied on a presumed theory of entitlement to service connection as well.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107(b) (West 2014); 38C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability is denied.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


